DETAILED ACTION
This Office Action is in response to application 16/328,691 filed on February 26, 2019.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-7 are pending and herein considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201710283461.8, filed on 04/26/2017.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 5  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between S1- S10 in claim 2. It is unclear how these steps are performed without any previous steps, for example, how S11 is done without steps S1 to S10.

Regarding claims 2 and 5; claims 2 and 5 are also rejected under similar rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ananth U.S. Pub. Number 2006/0291650, in view of Ahmed U.S. Pub. Number 2009/0103726 and further in view of Sun U.S. Pub. Number 2006/0155994.
Regarding claim 1; Ananth discloses a sequential encryption method based on multi-key stream ciphers, comprising the following steps of: 
acquiring plaintext data, and storing the acquired plaintext data in the form of [[a circular linked list]] array (para. [0067] plain text to be encrypted may be stored in an array P[ ]);
 storing a plurality of key sequences in the form of [[a circular linked list]] array, respectively (para. [0067] the encryption key may be stored as a sequence of bytes in the array K[ ].
Ananth does not disclose, which Ahmed discloses performing a bitwise operation on the plurality of key sequences according to a specified starting bit to generate a stream random sequence; and reconstructing the plaintext data according to the stream random sequence to generate encrypted ciphertext data (Ahmed: para. [0028] encoding data 22 at the server terminal 24, the key stream 46 is XOR'ed with the data 22 in a bitwise manner, e.g., the bits are subjected to a logic XOR operation using an XOR logic gate or function 50a, resulting in a set of encrypted data ("cipher text")).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ananth to provide performing a bitwise operation on the plurality of key sequences according to a specified starting bit to generate a stream random sequence; and reconstructing the plaintext data according to the stream random sequence to generate encrypted ciphertext data, as taught by Ahmed. The motivation would be to prevent of repeating with a very high periodicity, thereby making it virtually impossible for the key stream to repeat.

The combination of Ananth and Ahmed does not disclose, which Sun discloses a circular linked list (Sun: para. [0016] establishing a circular link list to each user for recording data flow of the user in the access server).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ananth, in view of Ahmed to provide a circular linked list, as taught by Sun. The motivation would be to provide flexibility for growing and starting point can begin at any point.

Regarding claim 2; the combination of Ananth, Ahmed and Sun discloses the method according to claim 1, wherein the step of acquiring plaintext data and storing the acquired plaintext data in the form of a circular linked list further comprises the following sub-steps of: 
S11: reading the number of bytes of the plaintext data, and establishing a continuous storage space in a memory according to the number of bytes (Ahmed: para. [0044] a byte of plaintext data 22 may be collected in binary mode, with each bit of this byte being respectively XOR'ed with the next eight bits generated from the key stream generator 34a); and 
(Sun: para.  [0044] a pointer is used to point a head pointer of the circular link list; para. [0045] the content of the head pointer is filled with data flow result reported, the element newly added is added to the tail of the circular link list, and the tail pointer points to the element new added). The rationale to combine Ananth, Ahmed and Sun is the same as claim 1.

Regarding claim 3; the combination of Ananth, Ahmed and Sun discloses the method according to claim 1, wherein the step of storing a plurality of key sequences in the form of a circular linked list respectively further comprises the following sub-steps of: 
S21: reading the number of bytes of each of the key sequences, and establishing, in the memory, a continuous storage space corresponding to each of the key sequences according to the read number of bytes (Ahmed: para. [0028] the key stream generator 34a on the server terminal 24 uses the shared secret key 44 as the basis for generating a random or pseudo-random key stream 46, e.g., another sequence of bits); and 
S22: storing each of the key sequence in the respective storage space, and establishing, at a trail byte in the respective storage space, a pointer pointing to the address of the first byte of the key sequence stored in this storage space so as to establish a unidirectional circular linked list (Sun: para.  [0044] a pointer is used to point a head pointer of the circular link list; para. [0045] the content of the head pointer is filled with data flow result reported, the element newly added is added to the tail of the circular link list, and the tail pointer points to the element new added). The rationale to combine Ananth, Ahmed and Sun is the same as claim 1.

Regarding claim 4; the combination of Ananth, Ahmed and Sun discloses the method according to claim 1, wherein, in the step of performing a bitwise operation on the key sequences according to a specified starting bit to generate a stream random sequence, the bitwise operation is a cyclic bitwise XOR operation (Sun: para. [0016] establishing a circular link list to each user for recording data flow of the user in the access server). The rationale to combine Ananth, Ahmed and Sun is the same as claim 1.

Regarding claim 6; the combination of Ananth, Ahmed and Sun discloses the method according to claim 1, wherein the plurality of key sequences are not equal in length (Ananth: para. [0040] encryption is performed using multiple length keys; para. [0069] the permutation (or shuffling) performed by a first shuffling routine is performed to avoid any identifiable correlation with the encryption key, especially as key lengths increase and for closely related keys).

Claims 5 and 7 rejected under 35 U.S.C. 103 as being unpatentable over Ananth U.S. Pub. Number 2006/0291650, in view of Ahmed U.S. Pub. Number 2009/0103726, in view of Sun U.S. Pub. Number 2006/0155994 and further in view of Xu U.S. Pub. Number 2020/0195430.
Regarding claim 5; the combination of Ananth, Ahmed and Sun discloses the method according to claim 1.
The combination above does not teach, which Xu discloses wherein the step of reconstructing the plaintext data according to the stream random sequence to generate encrypted ciphertext data further comprises the following sub-steps of: 
S41: reading the stream random sequence bit by bit in the form of a binary character string (Xu: para. [0019] starting from the source random sequence position p determined by P, according to the hopping function, the bits of the key bit segment in the current step being extracted bit by bit with hopping (when J(b.sup.j'.sub.s-1)>0) or without hopping (when J(b.sub.i.sup.'.sub.s-1)=0) until the length l of the target bit segment in the current step determined by L is reached);
S42: reconstructing, according to the value of each bit of the stream random sequence read bit by bit, the position of each bit value of the plaintext data from a specified starting bit (Xu: para. [0008] infinite pseudo-random reconstruction is carried out on the finite random sequence to construct an infinite random sequence; para. [0019] the bits of the key bit segment in the current step being extracted bit by bit with hopping (when J(b.sup.j'.sub.s-1)>0) or without hopping (when J(b.sub.i.sup.'.sub.s-1)=0) until the length l of the target bit segment in the current step determined by L is reached); and 
S43: storing or outputting the reconstructed plaintext data as encrypted ciphertext data (Xu: para. [0006] the plaintext bit segment and the key bit segment can be pseudo-randomly extended between frequencies in the multi-frequency XOR, achieving an encryption effect of each bit segment of the cipher text being associated with each other).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ananth, in view of Ahmed and further in view of Sun to provide a reading the stream random sequence bit by bit in the form of a binary character string, reconstructing, according to the value of each bit of the stream random sequence read bit by bit, the position of each bit value of the plaintext data from a specified starting bit and storing or outputting the reconstructed plaintext data as encrypted ciphertext data, as taught by Xu. The motivation would be to achieve an encryption effect of each bit segment of the cipher text being associated with each other and in order to ensure the concealment and chaos degree of the keys.

Regarding claim 7; the combination of Ananth, Ahmed and Sun discloses the method according to claim 1.
(Xu: para. [0016] determining the start bit p of the target bit segment b.sup.j.sub.s (or b.sub.s) in the source random sequence in the current step with a positioning function P; [circle around (2)].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ananth, in view of Ahmed and further in view of Sun to provide wherein the number of the plurality of key sequences is 2, as taught by Xu. The motivation would be to achieve an encryption effect of each bit segment of the cipher text being associated with each other and in order to ensure the concealment and chaos degree of the keys.

Examiner’s remarks to overcome the rejection above
If applicant can amend all independent claims to recite the features and limitations found in claims 4 and 5. The examiner believes this to be sufficient to overcome the prior art and place application in condition for allowance. Applicant is encouraged to contact the examiner to expedite prosecution.
Related Art
The following prior art made of record and cited on PTO-892, but not relied upon, is considered pertinent to applicant’s disclosure:
U.S. Publication No. 2002/0044651 to Tuvell discloses a fixed secret key can be modified with a variable, non-secret initialization vector and used with stream ciphers. Specifically, a block-like modified stream cipher, called "block mode" is generated by combining a random byte sequence of keysize that acts as an initialization vector, with a fixed secret key K.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708.  The examiner can normally be reached on M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU V TRAN/Examiner, Art Unit 2491